          Case 1:21-cv-06516 Document 1 Filed 08/02/21 Page 1 of 25




                      UNITED STATES DISTRICT COURT
                 FOR THE SOUTHERN DISTRICT OF NEW YORK

Samson Siasia                                      :
                                                   :   CIVIL ACTION NO.:
                  Plaintiff                        :
                                                   :   21-cv-6516 (xxx)
V.                                                 :
                                                   :
Fédération Internationale de Football              :   JURY TRIAL DEMANDED
Association,                                       :
                                                   :   August 2, 2021
                  Defendant                        :
                                                   :
                                                   :

                                      COMPLAINT

     I.     INTRODUCTION

     1. This action arises under 42 U.S.C. § 1983 of the Civil Rights Act, from, and

seeks compensatory and punitive damages for, the defendant's exercise of governmental

function of investigating and adjudicating a charge of bribery, a crime, against the

plaintiff and depriving the plaintiff of his rights under the United States Constitution.

     2. The defendant’s act investigating and adjudicating a charge of bribery, a crime,

against the plaintiff was “under color” of law, and meets the “public function” test. See,

e.g., Marsh v. Alabama, 326 U.S. 501, 66 S.Ct. 276, 90 L.Ed. 265 (1946) (corporation

which wholly owned and operated town served public function and is a state actor).

     3. Investigating and adjudicating a charge of bribery, a crime, is a function which

has traditionally been exclusively the domain of the government. See, e.g., Indictment,

United States v. Evans, 17-cr-00684-(ER), Southern District, New York, November 7,

2017) (where the criminal defendant, a coach, was charged with accepting bribes from a

third party, among others and in exchange, agreed to and did exert his official influence
         Case 1:21-cv-06516 Document 1 Filed 08/02/21 Page 2 of 25




over certain National Collegiate Athletic Association (“N.C.A.A.”) student-athletes. The

N.C.A.A. left the investigation and adjudication of the bribery charge to the FBI and to

the federal Judicial branch of government).

   4. The “public function” doctrine holds that when private persons are engaged in the

exercise of governmental functions their activities are subject to similar constitutional

restrictions. Giannattasio v. Stamford Youth Hockey Ass'n, Inc., 621 F. Supp. 825, 826–

27 (D. Conn. 1985), citing, e.g., Smith v. Allwright, 321 U.S. 649, 64 S.Ct. 757, 88 L.Ed.

987 (1944) (electoral process public function); Terry v. Adams, 345 U.S. 461, 73 S.Ct.

809, 97 L.Ed. 1152 (1953) (same); Marsh v. Alabama, supra, (corporation which wholly

owned and operated town served public function).

   5. Here, Fédération Internationale de Football Association (“FIFA”), the worldwide

governing body of soccer, exercised governmental function when FIFA investigated and

adjudicated a charge of bribery, a crime, against Samson Siasia (“Siasia”), a United

States citizen, which function has traditionally been exclusively the domain of the

Federal Bureau of Investigation (FBI) and the United States Department of Justice,

(USDOJ) and the Judicial branch of government or the State government.

   6. After finding Siasia guilty, FIFA then imposed a fine of 50,000 Swiss Francs and

lifetime ban from using his professional coaching license that was issued by the U.S.

Soccer Federation. As a result, defendant is in violation of 42 U.S.C. § 1983 of the Civil

Rights Act, (“Section 1983”) among others, for depriving plaintiff of his constitutional

rights under color of state law.

   II.     JURISDICTION AND VENUE

   7. This Court has jurisdiction over Plaintiff’s Section 1983 claims pursuant to 28



                                              2
           Case 1:21-cv-06516 Document 1 Filed 08/02/21 Page 3 of 25




U.S.C. §§ 1331 and 1343.

    8. This Court also has jurisdiction over this action pursuant to 28 U.S.C. § 1332, in

that this is a civil action between a citizen of a state and a citizen or subject of a foreign

state, and the amount in controversy exceeds $75,000, exclusive of interest and costs.

    9. This Court has jurisdiction over Plaintiffs’ state law claims pursuant to 28 U.S.C.

§ 1367 since they are so related to his Section 1983 claims that they form part of the same

case or controversy.

    10. Venue is proper in this district under 28 U.S.C. §§ 1391(a) & (d) because the

defendant is an alien corporation and has significant contact in this District and is

currently organizing the 2026 FIFA World Cup in this District.

    III.    THE PARTIES

    11. Plaintiff, Samson Siasia is an individual and citizen of the United States residing

in Atlanta Georgia

    12. Plaintiff holds a professional soccer coach license which was issued to him on

April 05, 2009, by the U.S. Soccer Federation, a national federation member of FIFA,

(“USSF”).

    13. Defendant, FIFA acting though it’s officers, agents and employees, is an

association organized under the laws of Switzerland and having its principal place of

business at Hitziweg 11, CH-8032 Zurich, Switzerland. FIFA is the worldwide governing

body of soccer (known as "football" by all other countries except the United States). Its

membership is comprised of the national soccer federations of more than 210 countries.

FIFA is also the organizer and owner of the worldwide rights to the FIFA World Cup and

other FIFA men’s and women’s soccer tournaments.



                                               3
          Case 1:21-cv-06516 Document 1 Filed 08/02/21 Page 4 of 25




    IV.     LEGAL PRINCIPLES

    14. “By the plain terms of 1983, two – and only two – allegations are required in

order to state a cause of action under that statute. First, the plaintiff must allege that some

person has deprived him of a federal right. Second, he must allege that the person who

has deprived him of that right acted under color of state or territorial law.” Gomez v.

Toledo, 446 U.S. 635, 640 (1980).

    15. In order to state a § 1983 claim, a plaintiff must allege (1) that the challenged

conduct was “committed by a person acting under color of state law,” and (2) that such

conduct “deprived [the plaintiff] of rights, privileges, or immunities secured by the

Constitution or laws of the United States.” Cornejo v. Bell, 592 F.3d 121, 127 (2d Cir.

2010) (quoting Pitchell v. Callan, 13 F.3d 545, 547 (2d Cir. 1994)).

    16. A private party is a state actor if the private entity has exercised powers that are

“traditionally the exclusive prerogative of the State.” Blum v. Yaretsky, 457 U.S. 991,

1005, 102 S. Ct. 2777, 2786, 73 L. Ed. 2d 534 (1982) (citations omitted); see also, Marsh

v. Alabama, supra.

    17. Investigating and adjudicating a charge of bribery, a crime, is a function which

has traditionally been exclusively the domain of the government. See, e.g., Indictment,

United States v. Evans, supra.

    18. A trespass to a chattel may be committed by intentionally (a) dispossessing

another of the chattel, or (b) using or intermeddling with a chattel in the possession of

another.” 1 Restatement (Second), Torts, § 217, p. 417 (1965). “One who commits a

trespass to a chattel is subject to liability to the possessor of the chattel if, but only if, (a)

he dispossesses the other of the chattel, or (b) the chattel is impaired as to its condition,



                                                 4
         Case 1:21-cv-06516 Document 1 Filed 08/02/21 Page 5 of 25




quality, or value, or (c) the possessor is deprived of the use of the chattel for a substantial

time, or (d) bodily harm is caused to the possessor, or harm is caused to some person or

thing in which the possessor has a legally protected interest.” Id., § 218, p. 420.

   V.      FACTS

   19. Siasia is a citizen of the United States with residing in Atlanta Georgia.

   20. Siasia applied to the USSF, an affiliate national member of FIFA, for a

professional soccer coach license (“Coach License”). USSF issued Siasia the

professional coach license on April 5, 2009.

   21. The Coach License USSF issued was a requirement to apply for and be employed

as a coach of soccer clubs and national teams worldwide.

   22. With the Coach License issued by USSF, Siasia applied for employment to

become the head coach for a national soccer team of several FIFA national members

including USSF, Ghana Football Federation, Nigeria Football Association (now called

Nigeria Football Federal (“NFF”) and soccer clubs affiliated with these FIFA members,

amongst others (Clubs”).

   23. NFF employed Siasia to be the head coach of NFF’s Under-23 national soccer

team for the 2008 Summer Olympics in China.

   24. Siasia successfully reached the final in the 2008 Summer Olympics in China after

winning several matches including against the United States Under-23 Olympics national

soccer team.

   25. Siasia and the Nigeria Under-23 Olympics national soccer team were awarded a

silver medal in the 2008 Summer Olympics in China. The gold medal was awarded to the

Argentina Under 23 Olympics national soccer team.



                                               5
         Case 1:21-cv-06516 Document 1 Filed 08/02/21 Page 6 of 25




   26. After the 2008 Summer Olympics ended, on March 17, 2009, the NFF appointed

Siasia to be the head coach the Nigeria Under-20 Men’s national soccer team for FIFA

Under-20 World Cup qualifying soccer tournaments from September 24, 2009, to

September 16, 2009.

   27. At the end of the coaching assignment, Siasia unsuccessfully sought employment

with FIFA national soccer federations and Clubs.

   28. Siasia later secured a 6-months employment with Heartland FC, a Club affiliated

with the NFF, starting in July 2010.

   29. In September 2010, Siasia applied for employment to be the head coach for NFF

senior national soccer team and successfully signed a 4-year employment contract on

December 1, 2010, with 5,000,000 Naira monthly (equivalent to $33,333.33 monthly),

each month for 48 months of the 4 year term of the Employment Contract, for a total sum

of $1,599,999.99, exclusive of bonuses (estimated total value over 4-years: $799,999.99)

and benefits such as car, house, business class airline tickets. In addition, the total value

of Siasia’s commercial right or interest during the 4-year term of the Employment was

estimated to be $399,999.99.

   30. Prior to applying for employment with the NFF, several FIFA agents approached

Siasia to obtain his authorization to find him employment with national teams and Clubs.

   31. In about March 2010, Wilson Perumal, whose business was arranging and fixing

soccer matches for FIFA’s national soccer federations, sent email to Siasia and offered

Siasia employment as head coach for a Club that Mr. Perumal was going to take charge

of and own. FIFA had knowledge of these matches for the national soccer federations and

knew the FIFA match agents who arranged and fixed these matches.



                                               6
        Case 1:21-cv-06516 Document 1 Filed 08/02/21 Page 7 of 25




   32. At the time Mr. Perumal sent emails to Siasia and received email replies from

Siasia, Siasia was in Atlanta, Georgia and using his mobile telephone devices with a T-

Mobile service account in Georgia, USA.

   33. The following are the email exchanges with Mr. Perumal:

                  1. On 18 March 2010, Mr. Perumal wrote to the Coach (from his

email address aishybaby20@yahoo.com.sg with the identification "aisha iqbal") the

following message (the "1st Email"):

       "Hi samson, how are u. I need a coach for a club i might be in charge
       soon. I will get in touch with you by the end of May 2010" (sic)


                  2.     On 22 March 2010, Mr. Perumal (using the same email
       address) wrote to the Coach the following message (the " 2nd Email"):


                         "Hello Sam,

                         You have a reputation as a silver medallist coach in
                         Beijing Olympics. I wish to be transparent with you in
                         this matter. I am going to take over a club. I want to
                         engage you as the head coach. It is an Australia 'A'
                         league team.

                         You know my nature of business. I will personally
                         bring in 5 Players and dictate the show. You will do
                         your coaching job and play along. I will not drag you
                         into what I am doing. My players will take
                         instructions from me. You will have just close one eye
                         and do your coaching job. There is no relegation in
                         this league. No one can fire you.


                         What amount will u be asking for as salary." (sic)


                  3.     On 23 March 2010, the Coach replied to Mr. Perumal as

       follows (the "3rd Email"):


                                            7
         Case 1:21-cv-06516 Document 1 Filed 08/02/21 Page 8 of 25




                               "You tell me what you can afford and A league, is it like the
                               premiership team

                               I know you are not trying to destroy my reputation? I
                               worked very hard to get here my brother.
                               I wait on your reply Cheers

                               Coach Siasia" (sic)



                     4.    On 26 March 2010, the Coach sent again an email to Mr. Perumal

asking him for a reply and update. The Coach sent the following message to Mr. Perumal

(the "4th Email"):

                               "Iqpal.


                               Am still waiting for your reply on the last e-mail.


                               Is this JS1 division club or not, and I want 50
                               thousand dollar as salary and asigning bonus.


                               I wait for your respond on this issue. Finally

                               when does the league start.Thank you

                               Samson" (sic)


                     5.     On 27 March 2010, Mr. Perumal replied to the Coach saying that (the
"5th Email"):

                          "it is Australian A League. I will check with the owner if he
                          is ready to offer 50,000 USD. Will revert soon. " (sic)


                          6.   On 27 March 2010, the Coach replied to Mr. Perumal enquiring




                                                     8
        Case 1:21-cv-06516 Document 1 Filed 08/02/21 Page 9 of 25




whether he would also be paid a signing on fee. He also wanted to know whether he

would pay taxes from the proposed salary and whether he would be given a house and a

car. This email message stated the following (the "6th Email"):

                  " Ok. A league, is it like the Aussie Premiere league? What about

                  signing fee and am I going to pay taxes of my salary. What about

                  house and car?

                  I need to know all this details. Thank you" (sic)



                    7.        On 29 March 2010, the Coach sent another email to Mr. Perumal

with the following message (the "7th Email"):

                   " Hey iqpal,

                   Did you get my last email? I need more details on the

                   proposition. there are questions, that need answers. please it

                   and get back to me as soon as possible.

                   Thanks Samson" (sic)



                         8.     On 29 March 2010, Mr. Perumal wrote to the Coach informing

him (the "8th Email"):

                   "I have submitted your request for 50,000 US dollars as

                   salary for a month. They will revert to me soon.

                   You can put forth your questions. Wilson Raj Perumal" (sic)



                    9.        On 30 March 2010, the Coach replied to Mr. Perumal asking him



                                                9
        Case 1:21-cv-06516 Document 1 Filed 08/02/21 Page 10 of 25




(the 9th Email"):

                      "Am i going to pay taxes on this amount if agreed and what

                      about signing on fees, accommodation and car. Also need to

                      know about flight tickets for me and family. I will be waiting

                      for your soonest respond because I have other offers am

                      looking at.

                      Thank you.Coach Siasia" (sic)



                    10. On 30 March 2010, Mr. Perumal replied to the Coach saying (the

"10th Email"):

                          "Will revert to you soon on your terms and conditions." (sic)



                      11. On 31 March 2010, Mr. Perumal wrote to the Coach informing

him that he had forwarded his name to the club's committee. Mr. Perumal informed the

Appellant that the committee will select the coach based on who they could afford, and

that they were looking at a monthly salary of USD 30,000. This email message states the

following (the "11th Email"):

                    "I have submitted your name. The committee have submitted

                    a few. They will select based on who they can afford. They

                    are looking at a 30,000 US dollar a month salary scale.



                    I have stated you want 50,000 US dollar. House

                    Car



                                           10
        Case 1:21-cv-06516 Document 1 Filed 08/02/21 Page 11 of 25




                    2 return tickets for you to Nigeria a year for u and your

                    family" (sic)



                   12. On 4 April 2010, the Coach insisted with a response and wrote to

Mr. Perumal the following message (the "12th Email"):

                     "am still waiting for your reply. Thank you.

                     Coach Samson." (sic)



                     13. On 4 April 2010, Mr. Perumal replied to the Coach saying (the

"13th Email"):

                    "The result of the selection will be out on Monday. They have

                    shortlisted 4.

                    I have submitted your requests and lets hope for the best." (sic)



                   14. On 7 April 2010, Mr. Perumal wrote to the Coach as follows (the

"14th Email"):

                    "The salary cap is 30,000 US dollars. 2 return tickets to Nigeria

                    annually. Accommodation provided.

                    A car.

                    Tax paid for.

                    I trip for family (wife and children) to and from Nigeria to

                    Australia. What do you think my friend.




                                          11
          Case 1:21-cv-06516 Document 1 Filed 08/02/21 Page 12 of 25




                    GOLDEN RULE NEVER DROP MY PLAYERS 6 FOREIGNERS

                    DURING THE GAME." (sic)



                       15. On 8 April 2010, the Coach replied to Mr. Perumal (the "15th

Email):

                    "I saw your GOLDEN RULES. I am fine with your offer but

                    I need a signing on fee with it. I will take your offer if I don't

                    find a better offer before I sign with you. And you have not

                    told me if its I st division and the name.

                    waiting to hear from you soon." (sic)



                   16. On 8 April 2010, Mr. Perumal replied to the Appellant (the "16th

Email"):

                    "Sam you know we all want to make money and be happy

                    in life. I have my ways of doing it and you have yours. I am

                    very flexible person. I just want you to enjoy your term as a

                    coach for I year and if all goes well you will get the 2nd

                    year going.

                    !just dont want to come in and create problem and burst

                    the bubble on what i am doing. That's why i am very

                    cautious with the name of the team. You make 30,000 US a

                    month and just go with the flow. Dant worry about

                    anything. We own the club and what we say is final. The



                                           12
       Case 1:21-cv-06516 Document 1 Filed 08/02/21 Page 13 of 25




                  african players who i bring in will be under my control.

                  You will never be diractly involved with the players which

                  means the players will not be aware that you work with me.



                  You do your normal strict coaching job. Just turn a blind

                  eye. Never work against me and never replace my players

                  in a game unless they are injured beyond playing

                  condition.



                  What is the sign on fee your are expecting. Revert soon

                  please." (sic)



                 17. On 9 April 2010, the Coach replied to Mr. Perumal as follows (the

"17th Email"):

                  "I dont want to know anything that dont concern me. I will

                  do my job with the best of my abilities and you do us. i want

                  sign on bonus of 200 thousand dollars. we all trying to

                  make money, but the only money that I want is one we

                  agree on. I know you dont knmv this, there is always a sign

                  on bonus for the coaches and players too. And if I was

                  using my agent to talk with you, it will be more than what

                  we talking about.




                                        13
        Case 1:21-cv-06516 Document 1 Filed 08/02/21 Page 14 of 25




                    Signing on bonus is what you use to settle yourself and

                    some family problems before leaving.

                    You also know my career is very important to me, because I

                    want to be the best in what i do.And also dont forget that I

                    played in Australia 1996.

                    what about winning bonus?? I like to know when its going

                    to start too. wait your reply.

                    Coach." (sic)



                     18. On 12 April 2010, the Coach send to Mr. Perumal the following

message (the "l8 th Email"):

                    "Please, your reply will very much appreciated to move us

                    forward. Thank you once again for your confident on me. "

                    (sic)



                     19. On 12 April 2010, Mr. Perumal replied to the Coach saying (the

"19th Email):

                    "The club has turn down your request for 200,000 US

                    dollars for winning bonus.

                    They have now acquired the services of an argentinian who

                    is ready to take the job for 25,000 a month. "



                      20. On 12 April 2010, the Coach replied to Mr. Perumal informing



                                            14
          Case 1:21-cv-06516 Document 1 Filed 08/02/21 Page 15 of 25




(the "20th Email"):

                        "I did not say 200.000 for winning bonus. I said for signing

                        on fee. and i needed to know how much they paid for

                        winning bonus.

                        Is this the first time you are going to hire a coach ? i guess it

                        is. Because it is normal for coaches and players to ask for

                        signing fees.

                        well good luck with the Argentina coach                 I guess it wasnt

                        meant to be.

                        good luck…"



    34. The emails in ¶ 33 above, are the extent of the evidence in the Investigative

Report FIFA used1 to charge and convict Siasia of bribery, a crime.

    35. Mr. Perumal selected another coach to be the head coach for his Club.

    36. As mentioned earlier, Siasia went on to secure employment as the head coach of

the NFF senior national team. Siasia’s contract was terminated in October 2011, when the

NFF senior national team did not qualify for the African Cup of Nations soccer

tournament. Qualification for the African Cup of Nations was a condition of continued

employment as a head coach.

    37. In around 2014, the NFF re-employed Siasia to be the head coach to qualify the

Nigerian Under-23 Olympics national soccer team for the 2016 Summer Olympics in

Brazil.


1
 These emails were extracted from FIFA’s Final Investigation Report dated March 2019. FIFA found
Siasia guilty of bribery. See, attached Exhibit 2, Ruling of Court of Arbitration for Sport, at ¶ 39.

                                                   15
        Case 1:21-cv-06516 Document 1 Filed 08/02/21 Page 16 of 25




   38. Siasia successfully qualified the Under-23 national soccer team for the 2016

Summer Olympics and participated in the 2016 Summer Olympics soccer matches in

Brazil. Siasia’s team was once again defeated by the Argentina Under-23 national soccer

team in the quarterfinals.

   39. Again, Siasia’s employment ended with the end of the 2016 Summer Olympics.

   40. At the time Siasia was going about his work as a coach, Mr. Perumal, in a parallel

universe, was doing his business arranging and fixing soccer matches for FIFA’s

national soccer federations in Asia and Europe and Africa. See media report,

http://edition.cnn.com/2014/08/26/sport/football/match-fixing-wilson-raj-perumal-

corruption/index.html

   41. According to the media report, Mr. Perumal was arrested by Police in Finland and

convicted for bribery and conspiracy to match-fixing. See, Media Report, at ¶ 40, supra.

   42. As reported in the media report, while cooperating with Finnish prosecutors, Mr.

Perumal turned over his electronic devices to the authorities. The electronic devices

contained contact names and email and text communication. Finnish authorities then

turned over the cache of information to FIFA Security officers. According to FIFA

Security officer,

       "Perumal had 38 countries in one phone book contacts list -- he had
       officials and players from those 38 countries," Steans told CNN.
       "If you then go to his laptop address book, there were over 50. FIFA has
       209 associations ... so we are talking a quarter of FIFA associations for
       one fixer," he added.
       "As we now know, he used most of these people and used them for his
       own ends and his syndicate's ends and made a lot of money out of it."

See, Media Report, at ¶ 40, supra.

   43. From this cache of information, FIFA obtained the email communication between



                                            16
          Case 1:21-cv-06516 Document 1 Filed 08/02/21 Page 17 of 25




Siasia and Mr. Perumal described in ¶ 33, above.

    44. The FIFA did not turn over this email communication involving Siasia to the

FIFA’s national soccer federation in the U.S. the USSF, which issued Siasia’s Coach

License, for further transmission to the FBI.

    45. Instead, FIFA exercised the public function2 of investigating and adjudicating a

charge of bribery, a crime, against Siasia.

    46. According to FIFA’s own private ‘criminal’ court, the Court of Arbitration for

Sport, (“CAS”), FIFA, through its officer(s), agent(s) and or employee(s) found Siasia

         “responsible for the violation ("Bribery") contemplated by Article 11 FCE
         2009. In essence, [Siasia] was convicted by the Adjudicatory Chamber to
         conspire, or at least attempting to conspire, with Mr. Perumal, a convicted
         match-fixer, for accepting to be recruited as a coach of an unidentified
         Australian club allegedly under the control of Mr. Perumal. In exchange of
         an employment contract with the unidentified Australian club, [Siasia] was
         willing to ignore and accept match manipulation actions of the
         unidentified player's conspiring with Mr. Perumal. The conclusions
         reached by the Adjudicatory Chamber were based on the emails
         exchanged between [Siasia] and Mr. Perumal during March-April 2010.”

CAS Decision, preliminary remark, at ¶ 207.

    47. The charge of bribery is a crime. Compare. United States v. Evans, supra.
2
  FIFA adjudicated a bribery charge against a U.S. citizen and found him “guilty” of accepting bribes and
“banned him for life” from using his coaching license, a property of the U.S and then imposed a fine of
50,000 Swiss Francs. Unless the US government authorities, federal and state of Georgia, take action
against FIFA for such exercise of government power to adjudicate and render a guilty verdict on a US
citizen for the crime of bribery, the US government authorities would have acquiesced in FIFA’s exercise
of governmental power. Cf. Marsh v. Alabama, supra, where a corporation operated its own town and with
its own sheriff and charged an individual with the crime of trespass. See, e.g., Blumel v. Mylander, 919 F.
Supp. 423, 427 (M.D. Fla. 1996) (because the County delegated a “public function” to CCA, Blumel may
seek to hold CCA liable under Section 1983 for depriving his liberty without due process.). Also where
Courts have found state action where the government has attempted to avoid its constitutional obligations
by transferring the function to a private entity. Plain v. Flicker, 645 F. Supp. 898, 908 (D.N.J. 1986), citing,
Evans v. Newton, 382 U.S. 296, 86 S.Ct. 486, 15 L.Ed.2d 373 (1966); Chalfant v. Wilmington Institute, 574
F.2d 739, 740 (3d Cir.1978) (en banc); Giron v. Corr. Corp. of Am., 14 F. Supp. 2d 1245, 1250 (D.N.M.
1998) (I conclude that the government function doctrine applies in New Mexico when the state delegates
the running of a prison to a private contractor.).




                                                      17
        Case 1:21-cv-06516 Document 1 Filed 08/02/21 Page 18 of 25




   48. Unlike, FIFA, the N.C.A.A. an association which regulates and organizes

intercollegiate sports in United States, N.C.A.A. did not convict and punish Lamont

Evans, the coach involved in the criminal case, United States v. Evans, supra. Instead, the

N.C.A.A turned over the matter to the FBI and the Justice department which then

indicted, prosecuted and convicted Lamont Evans for accepting bribery.

   49. It was after the head coach was convicted and sentenced in the U.S. federal court

that the N.C.A.A then used the evidence and conviction and sentencing from the criminal

case, to discipline the head coach and impose a 10-year ban subject to a showing of cause

why the ban should be lifted See, N.C.A.A. press release,

https://www.ncaa.org/about/resources/media-center/news/former-oklahoma-state-coach-

s-acceptance-bribes-violated-ncaa-ethical-conduct-rules

   50. In February and March 2019, FIFA sent Siasia a notice of the bribery charge by

email to Siasia’s yahoo email address.

   51. According to Siasia, he used multiple email accounts including a Gmail account

and did not always check the several thousands of emails he received.

   52. Siasia was not aware of the bribery charge for which that FIFA indicted him until

FIFA published to the whole world in or around August 16, 2019, FIFA’s conviction and

imposition of a life-ban on Siasia from using the Coach License, issued under the laws of

the United States.

   53. The Coach License is a property right secured by the U.S. Constitution under the

Fourteenth Amendment. See, Goldberg v. Kelly, 397 U.S. 254 (1970) (where U.S.

Supreme Court recognized that a professional license is a property right for the purposes

of due process).



                                            18
          Case 1:21-cv-06516 Document 1 Filed 08/02/21 Page 19 of 25




    54. In violation of the fifth and the 14th Amendments to the U.S. Constitution, FIFA

a government actor, deprived a United States licensee of a professional license without

due process.

    55. The due process that is due to Siasia, the coach licensee, include: (1) adequate

notice of the bribery charge; (2) an opportunity for a hearing; (3) a fair and impartial

hearing panel; (4) the opportunity to confront and cross examine adverse witnesses; (5) a

decision based on the evidence presented; (6) a record of the proceedings and; (7) an

opportunity for appeal or judicial review of the decision.

    56. Under FIFA code, Siasia was mandated to appeal to CAS, if SIasia sought to

challenge the FIFA guilty verdict and punishment of a lifetime ban from ever using the

professional coach license and a monetary fine of 50,000 Swiss Francs.

    57. Siasia was compelled to appeal his conviction of the crime of bribery3 to CAS and

he timely filed his appeal with CAS.

    58. On June 21, 2021, CAS panel decided the appeal (“Ruling4”) and reduced the

lifetime ban FIFA imposed on Siasia from using the Coach License. See, Ruling at ¶ 272.

    59. CAS panel ruled that the lifetime ban was disproportionate to the offense of

bribery. See, Ruling at ¶ 271. Also see, ¶¶ 269-70.

    60. FIFA’s punishment of a lifetime ban from use of the Coach License was cruel and


3
  In convicting Siasia of Bribery, FIFA relied on Swiss Bribery law which is encoded in Article 11 of the
FIFA Code of Ethics (“FCE”) 2009. Similarly CAS relied on this Swiss bribery law to partially uphold
FIFA’s guilty verdict. In fact, the evidence clearly establishes that any act of bribery occurred on U.S. soil,
in Atlanta Georgia and on telephone devices from T-Mobile account in Georgia. See, ¶ 32, supra. The sole
evidence in the FIFA trial were emails which were caused to be transmitted by means of wire and radio
communication in interstate and foreign commerce in the United States. If any crime was committed, only
the FBI or Georgia State Police could investigate and bring charges of commercial Bribery. Indeed, unlike
other states, Georgia does not criminalize commercial bribery even if the evidence supporting it exists.
4
  CAS Ruling confirmed this conviction. And FIFA’s worldwide publication on August 16, 2019, also
clearly stated that it “found Mr. Samson Siasia…. Guilty of having accepted that he would receive
bribes…”

                                                      19
         Case 1:21-cv-06516 Document 1 Filed 08/02/21 Page 20 of 25




unusual punishment in violation of the Eight Amendment to the U.S. Constitution.

   61. CAS also ruled that FIFA did not provide adequate notice of the bribery charge to

Siasia. See Ruling at ¶¶ 174-5, 178.

   62. The Ruling confirms that FIFA violated Siasia’s due process rights under the Fifth

and Fourteenth Amendments to the U.S. Constitution. FIFA did not provide any personal

notice to Siasia as required to comply with his due process rights. See, e.g., Mullane v.

Cent. Hanover Bank & Tr. Co., 339 U.S. 306, 315, 70 S. Ct. 652, 657, 94 L. Ed. 865

(1950) ([W]hen notice is a person's due, process which is a mere gesture is not due

process. The means employed must be such as one desirous of actually informing the

absentee might reasonably adopt to accomplish it. The reasonableness and hence the

constitutional validity of any chosen method may be defended on the ground that it is in

itself reasonably certain to inform those affected.).

   63. The FIFA’s national federation member, the USSF which issued the Coach

License has the contact information for the coach under its regulation.

   64. In addition, FIFA convicted Siasia for bribery based on grossly insufficient

evidence, consisting exclusively of emails which the creators or recipients never

explained to FIFA.

   65. FIFA convicted Siasia for bribery without giving him an opportunity to confront

and cross examine adverse witnesses.

   66. Siasia has suffered and continues to suffer injury to his property right, his

reputation as a soccer coach, and emotional pain , suffering, inconvenience, mental

anguish and loss of enjoyment of life.

   VI.     LEGAL CLAIMS



                                             20
        Case 1:21-cv-06516 Document 1 Filed 08/02/21 Page 21 of 25




COUNT ONE:             VIOLATION OF THE CIVIL RIGHTS ACT, 42 U.S.C.
                       Section 1983, et seq.

       67.      Based on the foregoing, Defendant’s conduct in this regard was a violation

of the Civil Rights Act, 42 U.S.C. § 1983.

   68. In particular, Defendant violated the Fifth and the Fourteenth Amendments to the

U.S. Constitution, when FIFA, a government actor, deprived a United States citizen

procedural due process rights during a adjudicatory proceeding that did not provide him

with one or more of the following: (1) adequate notice of the bribery charge; (2) an

opportunity for a hearing; (3) a fair and impartial hearing panel; (4) the opportunity to

confront and cross examine adverse witnesses; (5) a decision based on the evidence

presented; (6) a record of the proceedings and; (7) an opportunity for judicial review of

the decision.

   69. Furthermore, after FIFA render a guilty verdict from the aforesaid adjudicatory

proceeding, FIFA imposed a lifetime ban from using the Coach License, thereby

depriving Plaintiff of his property right to his professional coach license, in violation of

the Fifth and the Fourteenth Amendments.

   70. Furthermore, the punishment of a lifetime ban from use of the Coach License

FIFA imposed on Plaintiff was disproportionate to the offense of bribery and was cruel

and unusual punishment in violation of the Eight Amendment to the U.S. Constitution.

   71. In addition, the additional punishment of a fine of 50,000 Swiss Francs FIFA

imposed on Plaintiff was disproportionate to the offense of bribery and was cruel and

unusual punishment in violation of the Eight Amendment to the U.S. Constitution.

   72. Plaintiff is entitled to compensatory and punitive damages, attorneys’ fees and

court costs.


                                              21
        Case 1:21-cv-06516 Document 1 Filed 08/02/21 Page 22 of 25




COUNT TWO:              TRESPASS TO CHATTEL

    73. Based on the foregoing, Defendant committed trespass to chattel when Defendant

deprived Plaintiff of the use of his professional coach license by imposing a lifetime ban

on Plaintiff from all soccer related activities, including from being employed as a coach

of a national soccer team or soccer Club or any soccer team in the world.

        74.      Accordingly, Plaintiff is entitled to damages and punitive damages,

attorneys’ fees and court costs.

COUNT THREE:            INTENTIONAL INFLICTION OF EMOTIONAL DISTRESS

        75.      Based on the foregoing, Defendant intentionally inflicted emotional

distress upon the Plaintiff.

        76.      Defendant is liable to Plaintiff for compensatory and punitive damages,

attorneys’ fees, and court costs.

COUNT FOUR:             NEGLIGENCE

    77. The foregoing conduct of Defendant resulting in mental anguish, emotional

distress injuries, losses and damages sustained by Plaintiff, was the direct and proximate

result of the negligence, carelessness and recklessness of the Defendant in one or more of

the following ways:

                              a.   Failure to properly investigate the bribery charge although

              by a proper and reasonable exercise of care, Defendant could have and should

              have so done;

                              b.   Failure to give adequate notice of the charge of bribery;

                              c.   Improperly charging a crime of commercial bribery which

is nonexistent in the place the acts occurred;



                                                 22
         Case 1:21-cv-06516 Document 1 Filed 08/02/21 Page 23 of 25




                          d.   Improperly imposing a gross and disproportionate lifetime

ban of a professional license for a non-existent bribery crime;

                         e.    The negligent and reckless performance of its duties;

                         f.    And engaging in all the other improper and reckless

conduct alleged in this complaint.

   78. As a result of the negligence and carelessness and recklessness of the

Defendant, as aforesaid, Plaintiff sustained and suffered personal loss, the full extent and

nature of which are presently unknown; pain and suffering, mental anguish; and shock,

fear, emotional distress, some or all of which injuries are, or are likely to be, of a

permanent nature.

   79.     As a further result of the negligence and carelessness and recklessness of the

Defendant, Plaintiff was forced to incur expenses and costs.

   80. As a further result of the negligence and carelessness and recklessness of the

Defendant, Plaintiff’s ability to pursue and enjoy life’s activities has been reduced.

   81. As a further result thereof, Plaintiff, has been, and in the future will likely

continue to be, unable to pursue his usual activities to the same extent as he did before the

Defendant’s acts as aforesaid, all to his loss and detriment.




                                              23
        Case 1:21-cv-06516 Document 1 Filed 08/02/21 Page 24 of 25




                               DEMAND FOR RELIEF

Plaintiff claims:

   a. Judgment;

   b. annulment of the lifetime ban or any ban on Coach License;

   c. Global public retraction of guilty verdict of accepting bribe

   d. Damages;

   e. Punitive damages;

   f. Double or treble damages;

   g. Attorneys’ fees;

   h. Interests and costs;

   i. Injunctive relief in the form of an order directing Defendant to respect the legal

       rights of others and;

   j. Such other relief as in law or equity may pertain.




                                            24
        Case 1:21-cv-06516 Document 1 Filed 08/02/21 Page 25 of 25




                                        JURY DEMAND

Plaintiff demands a trial by jury by all issues so triable.

                                                       PLAINTIFF
                                                     SAMSON SIASIA




                                                 By://s// Nitor V. Egbarin
                                                    Nitor V. Egbarin, NE2436
                                                    Law Office of Nitor V. Egbarin, LLC
                                                    100 Pearl Street, 14th Floor
                                                    Hartford, CT 06103-3007
                                                    Tel: (860) 249-7180
                                                    Fax: (860) 408-1471
                                                    E-mail: NEgbarin@aol.com




                                              25
